—In two related adoption “proceedings pursuant to Domestic Relations Law § 112, in which the petitioners seek to adopt two children who have been residing in their home since November 26, 1990, the petitioners appeal from an order of the Family Court, Kings County (Pearce, J.), dated July 9, 1999, which, without a hearing, denied the petitions and dismissed the proceedings.
Ordered that the order is reversed, on the law, without costs or disbursements, the petitions are reinstated, and the matter is remitted to the Family Court, Kings County, for a hearing on the petitions before a different Judge; and it is further,
Ordered that prior to the hearing, the Family Court, Kings County, shall appoint a Law Guardian to represent the children and direct an updated home study.
In 1996 the petitioners sought to adopt their grandchildren, then 11 and 7 years of age, who had been living with them for more than six years. Although the home study was favorable, the Family Court summarily denied the adoption petitions based upon certain negative factors contained therein.
The Family Court erred in denying the adoption petitions and dismissing the proceedings without conducting a hearing on the merits (see, Matter of Tymell, 275 AD2d 327; Matter of Jamel B., 261 AD2d 542; Matter of Joseph A., 260 AD2d 475). Accordingly, the matter is remitted for a hearing on the petitions before a different Judge. In conjunction with the hearing, the Family Court shall direct an updated home study and appoint a Law Guardian to represent the children pursuant to Family Court Act § 249 (a). O’Brien, J. P., Thompson, H. Miller and Schmidt, JJ., concur.